     Case 3:19-cv-01945-E Document 38 Filed 01/22/20                            Page 1 of 2 PageID 409



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DEMETRICK PENNIE,                                          §
                                                           §
         Plaintiff,                                        §
                                                           §
v.                                                         §             Civil Action No. 3:19-cv-01945-E
                                                           §
DALLAS MORNING NEWS, et al,                                §
                                                           §
        Defendants.                                        §

                                                       ORDER
          Before the Court is Plaintiff Demetrick Pennie’s Motion to Stay (Doc. No. 27). Having

 carefully considered the motion, the parties’ briefing, and applicable law, the Court concludes

 the motion should be DENIED for the following reasons.

          On August 4, 2019, Pennie, a City of Dallas police officer and president of the nonprofit

 Dallas Fallen Officer Foundation, filed his Original Complaint asserting claims against thirteen

 defendants and alleging he was “the target of racial discrimination and a coordinated conspiracy

 to topple his organization and to publicly defame his character” (Doc. No. 1). By order dated

 November 6, 2019, the Court advised Pennie he needed to comply with the local counsel

 requirements set out in Local Rule 83.10 1 and gave Pennie twenty days to comply (Doc. No. 10).

 On November 26, 2019, Pennie filed a request for leave to proceed without local counsel (Doc.

 No. 16), which the Court denied by Order dated December 4, 2019 (Doc. No. 26). Pennie

 requests a ninety-day stay so he can retain local counsel.

          A district court has authority to stay proceedings pursuant to its inherent power to control

 its docket. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The court must exercise its

 judgment, weighing the competing interests and maintaining “an even balance.” Wedgeworth v.

 1
   Under Local Rule 83.10(a), “local counsel is required in all cases where an attorney appearing in a case does not
 reside or maintain the attorney’s principal office in this district.”
                                                                                                                   1
   Case 3:19-cv-01945-E Document 38 Filed 01/22/20                  Page 2 of 2 PageID 410

Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (citing Landis, 299 U.S. at 254–55). It is

“rare” that a stay is appropriate, and a movant “must make out a clear case of hardship or

inequity in being required to go forward[] if there is even a fair possibility that the stay ... will

work damage to someone else.” Landis, 299 U.S. at 255.

       In support of a stay, Pennie asserts the Court, by precluding his counsel of choice from

representing him without local counsel, has “force[ed]” him to proceed pro se. He is “in the

middle of a congressional campaign which is occupying much of his available time[, and] is

unable and not equipped to respond to Defendants’ pending motions to dismiss without the aid of

counsel.” Pennie also contends securing representation “will likely come with its own set of

challenges since this is a controversial case.” Pennie’s motion fails to address any hardship or

inequity a stay may cause the defendants he has sued in this action.

       Contrary to Pennie’s assertion, the Court has not “forced” him to proceed pro se. Indeed,

his counsel has not withdrawn and assisted Pennie in filing his motion to stay. Further, Pennie

now has had five months since filing this action to comply with Local Rule 83.10 and obtain

local counsel. Meanwhile, the defendants have obtained counsel to respond to Pennie’s claims

and have filed motions to dismiss; there are presently ten motions to dismiss pending in this case

(Doc. Nos. 12, 14, 17, 20, 22, 24, 29, 32, 33, & 35). Under the circumstances, the grounds

asserted in Pennie’s motion do not establish a clear case of hardship or inequity in being required

to go forward without a stay in this action, which he filed. Having weighed the competing

interests and in an effort to maintain “an even balance,” the Court finds this action should not be

stayed. Accordingly, Pennie’s motion to stay is DENIED.

       SO ORDERED; signed January 22, 2020.


                                                      ________________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE

                                                                                                   2
